IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 63 MAL 2016
                                            :
                  Respondent                :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
           v.                               :
                                            :
                                            :
BRIAN CHRISTOPHER MCCLASKEY,                :
                                            :
                  Petitioner                :


                                       ORDER



PER CURIAM

     AND NOW, this 27th day of July, 2016, the Petition for Allowance of Appeal is

DENIED.

    Justice Mundy did not participate in the consideration or decision of this matter.